  Case 2:19-cv-05834-ROS-DMF Document 36-1 Filed 08/11/20 Page 1 of 24


                                Exhibits to
City Defendants’ Motion to Dismiss Plaintiff’s Second Amended Complaint
               Renee Ivchenko v. City of Scottsdale, et al.
                         2:19-cv-05834-ROS-DMF


 Exhibit   Description

   1       Police Report

   2       Excerpts from County Records

   3       Almanac Data (Weather and Sunrise)
  Case 2:19-cv-05834-ROS-DMF Document 36-1 Filed 08/11/20 Page 2 of 24




                      EXHIBIT 1
                                Exhibit to
City Defendants’ Motion to Dismiss Plaintiff’s Second Amended Complaint
               Renee Ivchenko v. City of Scottsdale, et al.
                        2:19-cv-05834-ROS--DMF
            Case 2:19-cv-05834-ROS-DMF Document 36-1 Filed 08/11/20 Page 3 of 24

    DV        Child Abuse         Arson        Homicide          Hate Crime          Elderly      Gang Related                 On-Body Camera
                                                                                                                              Liquor Est.

  Agency: SPD                                                                                                                   Case Number: 18-08959
                                                     Incident / Investigation Report
                                         AGG ASSAULT-OFFICER -- MINOR OR NO INJURY
  Reported      04/21/2018 18:10                          Found 04/21/2018 18:10                                            Occurred 04/21/2018 18:10
  Location      10250 E Mountain View Rd Apt. 216, Scottsdale, AZ                                                  Original Officer (1505) TREGLOWN, B

                                                                  Original Information                                  Original Page:      1
  Date Added: 04/21/2018                                                                                                   Added By: (1505) TREGLOWN, B



                                                                           Charges
        Charge Type     Description                                                                                              Statute             UCR
                                                                                                                                                            Att
 1      I
        State          IAGG ASSAULT-OFFICER -- MINOR OR NO INJURY                                                                13-1204A8A         I13B   I
                                                                                                                                                            Com
Alcohol, Drugs or Computers Used                Location Type                          Premises Entered       Forced Entry Weapons
 Alcohol  Drugs  Computers
Entry                         Exit
                                               IRESIDENCE/HOME
                                                              Criminal Activity
                                                                                       I                     I Yes  No 1. Personal Weapons (hands, Etc.)
                                                                                                                                2.


Bias Motivation
                              I              Bias Target
                                                              I
                                                              NONE / OTHER
                                                                                   Bias Circumstances
                                                                                                                                3.
                                                                                                                                Bias Group


        Charge Type     Description
                                         I                                         I                                             Statute             UCR
                                                                                                                                                            Att
 2      I
        State          IASSAULT-TOUCHED TO INJURE                                                                                13-1203A3          I999   I
                                                                                                                                                            Com
Alcohol, Drugs or Computers Used                Location Type                          Premises Entered       Forced Entry Weapons
 Alcohol  Drugs  Computers
Entry                         Exit
                                               IRESIDENCE/HOME
                                                              Criminal Activity
                                                                                       I                     I Yes  No 1. Personal Weapons (hands, Etc.)
                                                                                                                                2.


Bias Motivation
                              I              Bias Target
                                                              I
                                                              NONE / OTHER
                                                                                   Bias Circumstances
                                                                                                                                3.
                                                                                                                                Bias Group


        Charge Type     Description
                                         I                                         I                                             Statute             UCR
                                                                                                                                                            Att
 3      I
        State          IDISORDERLY CONDUCT-DISRUPTIVE BEHAVIOR                                                                   13-2904A1          I90C   I
                                                                                                                                                            Com
Alcohol, Drugs or Computers Used                Location Type                          Premises Entered       Forced Entry Weapons
 Alcohol  Drugs  Computers
Entry                         Exit
                                               IRESIDENCE/HOME
                                                              Criminal Activity
                                                                                       I                     I Yes  No 1.
                                                                                                                                2.


Bias Motivation
                              I              Bias Target
                                                              I
                                                              NONE / OTHER
                                                                                   Bias Circumstances
                                                                                                                                3.
                                                                                                                                Bias Group

                                         I                                         I




Status: Long Form Filed                                               Victim Rights?    Yes  No                   CSS Requested?        Yes  No
   06/20/2019 16:13                                                                          Page 1

                                                                                                                                                COS-IVCHEN-000001
           Case 2:19-cv-05834-ROS-DMF Document 36-1 Filed 08/11/20 Page 4 of 24

     DV        Child Abuse      Arson           Homicide       Hate Crime       Elderly      Gang Related                      On-Body Camera
                                                                                                                            Liquor Est.

 Agency: SPD                                                                                                                    Case Number: 18-08959
                                                     Incident / Investigation Report
                                       AGG ASSAULT-OFFICER -- MINOR OR NO INJURY
 Reported        04/21/2018 18:10                          Found 04/21/2018 18:10                                         Occurred 04/21/2018 18:10
 Location        10250 E Mountain View Rd Apt. 216, Scottsdale, AZ                                                  Original Officer (1505) TREGLOWN, B

                                                                Original Information                                  Original Page:         2
 Date Added: 04/21/2018                                                                                                   Added By: (1505) TREGLOWN, B


                                                                            Victim
          Type     Code     Name(Last, First, M)                                                                         AKA
1     I I  I        VI      IVCHENKO, ANDREW
SSN


    -
License:

Address
            DL  ID  Per
                           -
                            DOB

                                           1
                                               Age
                                               58    I
10250 E MOUTAIN VIEW RD APT. 216, SCOTTSDALE, AZ 85259
                                                         Race
                                                          W
                                            Number: D05506989
                                                                Ethnicity

                                                                I   N
                                                                            Sex

                                                                            I I
                                                                            M
                                                                        State: AZ
                                                                                  Height
                                                                                      604
                                                                                                Weight
                                                                                                  195
                                                                                                Marital: M
                                                                                                           I
                                                                                                               Hair
                                                                                                               BRO
                                                                                                                         Eyes
                                                                                                                         HAZ

                                                                                                                I Resident:     R
                                                                                                                                 I
                                                                                                                                    Victim of Crimes
                                                                                                                                    2,3

                                                                                                                                        I Citizen:
                                                                                                                                              Hm ph:

                                                                                                                                              Cell ph:
                                                                                                                                                          US



Occupation                                 Employer Name/Address

                                       I   /
Scars, Marks, Tatoos or Other Distinguishing Features:
                                                                                                                                                 Wk ph:


Physical Characteristics:


                                                                            Victim
          Type     Code     Name(Last, First, M)                                                                         AKA
2          P        VI      TREGLOWN, 1505
SSN                         DOB                Age       Race   Ethnicity   Sex   Height        Weight         Hair      Eyes       Victim of Crimes


License:    DL  ID  Per
                           -               1   37
                                            Number:
                                                     I    W
                                                                I   U
                                                                            I I
                                                                            M
                                                                        State:
                                                                                                    0
                                                                                                Marital:
                                                                                                           I
                                                                                                                I   Resident:   R
                                                                                                                                 I  1

                                                                                                                                        I   Citizen:      US
Address                                                                                                                                       Hm ph: (480) 312-5000
8401 E INDIAN SCHOOL RD, SCOTTSDALE, AZ 85251
                                                                                                                                              Cell ph:
Occupation                                 Employer Name/Address

                                       I   City Of Scottsdale / 8401 E Indian School Rd, Scottsdale, Az 85251
Scars, Marks, Tatoos or Other Distinguishing Features:
                                                                                                                                                 Wk ph: (480) 312-5000


Physical Characteristics:




  06/20/2019 16:13                                                                      Page 2

                                                                                                                                                  COS-IVCHEN-000002
           Case 2:19-cv-05834-ROS-DMF Document 36-1 Filed 08/11/20 Page 5 of 24

     DV        Child Abuse         Arson          Homicide        Hate Crime        Elderly      Gang Related                    On-Body Camera
                                                                                                                              Liquor Est.

 Agency: SPD                                                                                                                      Case Number: 18-08959
                                                       Incident / Investigation Report
                                            AGG ASSAULT-OFFICER -- MINOR OR NO INJURY
 Reported        04/21/2018 18:10                          Found 04/21/2018 18:10                                           Occurred 04/21/2018 18:10
 Location        10250 E Mountain View Rd Apt. 216, Scottsdale, AZ                                                    Original Officer (1505) TREGLOWN, B

                                                                   Original Information                                 Original Page:      3
 Date Added: 04/21/2018                                                                                                     Added By: (1505) TREGLOWN, B



                                                                           Offender
          Type     Code         Name(Last, First, M)                                                                       AKA
1          I          OF        IVCHENKO, RENEE                                                                            Renee Rachelle Sandlin
SSN


    -
License:

Address
                DL   
                            -
                           ID
                                DOB


                                     Per
                                              1
                                                 Age
                                                 46
                                                       I
                                                           Race
                                                              W
                                               Number: D00454437


10250 E MOUNTAIN VIEW RD APT. 216, SCOTTSDALE, AZ
                                                                   I
                                                                    Ethnicity
                                                                       N
                                                                                Sex

                                                                                I I
                                                                                 F
                                                                            State: AZ
                                                                                      Height
                                                                                          507
                                                                                                    Weight
                                                                                                      125
                                                                                                             I
                                                                                                    Marital: M
                                                                                                                 Hair
                                                                                                                 BLN

                                                                                                                  I
                                                                                                                           Eyes
                                                                                                                           HAZ
                                                                                                                      Resident:   R
                                                                                                                                   I
                                                                                                                                       I   Citizen:    US

                                                                                                                                             Hm ph: (480) 625-7709

                                                                                                                                            Cell ph:
Occupation                                    Employer Name/Address

                                            I/                                                                                               Wk ph:
Scars, Marks, Tatoos or Other Distinguishing Features:
Physical Characteristics:


                                                        Related Name Relationships
IVCHENKO, ANDREW                                         is       SPOUSE                                     to IVCHENKO, RENEE

TREGLOWN, 1505                                           is       STRANGER                                   to IVCHENKO, RENEE


                                                                    Assisting Officers
(1361) MICHAEL, P
(1380) RYAN, S
(1488) DEARING, T
(1505) TREGLOWN, B




  06/20/2019 16:13                                                                          Page 3

                                                                                                                                                COS-IVCHEN-000003
          Case 2:19-cv-05834-ROS-DMF Document 36-1 Filed 08/11/20 Page 6 of 24

    DV      Child Abuse      Arson      Homicide      Hate Crime      Elderly      Gang Related                 On-Body Camera
                                                                                                               Liquor Est.

  Agency: SPD                                                                                                    Case Number: 18-08959
                                             Incident / Investigation Report
                                    AGG ASSAULT-OFFICER -- MINOR OR NO INJURY
  Reported    04/21/2018 18:10                          Found 04/21/2018 18:10                               Occurred 04/21/2018 18:10
  Location    10250 E Mountain View Rd Apt. 216, Scottsdale, AZ                                     Original Officer (1505) TREGLOWN, B

                                                       Original Information                              Original Page:      4
  Date Added: 04/21/2018                                                                                    Added By: (1505) TREGLOWN, B



                                                        Notes / Narratives
On 04/21/18, around 1814 hours, I was operating as Patrol Officer (with OBC) when I was dispatched to 10250 E Mountain View
Rd, Unit 216, in reference to a domestic violence call. Upon arriving on scene, I met with both involved parties, Andrew and Renee
Ivchenko. Renee had called in the domestic violence to police. Comments on the call stated that Renee was assaulted by Andrew and
that he grabbed her and threw her around.

Andrew informed me that his wife Renee has a serious alcohol abuse problem. Andrew said that tonight Renee was heavily
intoxicated. Andrew said he tried to stop her from drinking so he poured her alcoholic beverage down the sink. Andrew said this
upset Renee, so she went behind Andrew in the kitchen, and she grabbed him by his upper arms and pushed him to make him stop.
Andrew said he did not retaliate or push Renee away. Andrew said he locked himself in the bedroom until the police arrived.
Andrew had visible scratches on the insides of both of his biceps. Andrew did not show any signs of intoxication. Andrew did not
want Renee arrested for anything, but did want her excessive drinking to stop. Nothing further from Andrew.

Renee spoke with Ofc. T. Dearing (1488) for the majority of the incident, see Ofc. Dearing`s supplement for further. While I briefly
spoke with Renee, she showed strong signs of intoxication (heavily slurred speech, imbalance/stumbling, mood swings). Renee
continuously reiterated that she called the police for help because she was assaulted. Renee had no apparent signs of injury. When I
asked if she had any injuries, Renee removed her shirt for no reason. I instructed Renee to put her shirt back on but she ignored me
and went to the bathroom. Renee came out of the bathroom a short time later and stood in the hallway with me and FTO S. Ryan
(1380).

We informed Andrew that Renee and he needed to stay separated for the night until she could sober up. While Andrew was packing,
I stoodby with Renee in the kitchen. I gave several verbal commands for Renee to remain seated in a separate room. Renee initially
ignored my verbal commands to take a seat and insisted on speaking with Andrew, which I did not allow. Renee eventually went to
the living room to lay on the couch for a few seconds before getting back up and trying to walk past me to speak with Andrew. I
informed Renee several times that she was not going to speak Andrew in person anymore that night due to her intoxication and
behavior. Renee insisted on continuing to disobey my commands and became very agitated with FTO Ryan, Ofc. Dearing, and
myself. Renee began yelling aggressively, swinging her arms, and pointing at the other officer and me while I told her to calm down.
Renee then pushed me in the chest with open palms, causing herself to fall backwards against the living room couch. I then grabbed
Renee`s right arm, FTO Ryan grabbed Renee`s left arm, and we placed both of her arms behind her back into handcuff position.

While I was handcuffing Renee, she was pulling away from me and tightening up her muscles. I was able to finally place Renee
under arrest, checked for proper tightness, and double locked both cuffs before securing Renee in the backseat of my patrol car.
While in the backseat, Renee began kicking the driver`s side backseat window with her feet. Renee was instucted to stop by Sgt. P.
Michael (1361) and she did. On the way to Scottsdale City Jail, Renee removed her handcuffs. I pulled my patrol vehicle over at
9708 E Via Linda to reapply handcuffs to Renee. Renee was noncompliant again and attempted to pull away from me, tightened up
her muscles, and curled her arms to her chest. FTO Ryan and I were able to place Renee`s arms behind her back again into handcuff
position while she was still in the backseat of my patrol vehicle. FTO Ryan placed handcuffs on Renee, checked for proper tightness,
and double locked both cuffs before resecuring Renee in the backseat once again before continuing to Scottsdale City Jail.

Renee was turned over to detention officers at Scottsdale City Jail and held in custody. Renee was placed under arrest for




   06/20/2019 16:13                                                           Page 4

                                                                                                                                 COS-IVCHEN-000004
          Case 2:19-cv-05834-ROS-DMF Document 36-1 Filed 08/11/20 Page 7 of 24

    DV      Child Abuse      Arson      Homicide      Hate Crime      Elderly      Gang Related                 On-Body Camera
                                                                                                               Liquor Est.

  Agency: SPD                                                                                                    Case Number: 18-08959
                                             Incident / Investigation Report
                                    AGG ASSAULT-OFFICER -- MINOR OR NO INJURY
  Reported    04/21/2018 18:10                          Found 04/21/2018 18:10                               Occurred 04/21/2018 18:10
  Location    10250 E Mountain View Rd Apt. 216, Scottsdale, AZ                                     Original Officer (1505) TREGLOWN, B

                                                       Original Information                              Original Page:      5
  Date Added: 04/21/2018                                                                                    Added By: (1505) TREGLOWN, B



                                                        Notes / Narratives
13-1204.A8 Aggravated Assault on a Police Officer--No injury, 13-1203.A3 Assault--Touched to Injure, and 13-2904.A1 Disorderly
Conduct--Fighting.

While at the Scottsdale City Jail, I read Renee her Miranda Rights from my Scottsdale Miranda Rights card around 1945 hours.
Renee did not wish to speak to me and requested her husband Andrew as her attorney. This concluded my investigation with Renee.

No further information.


                                                        Notes / Continuation




   06/20/2019 16:13                                                           Page 5

                                                                                                                                 COS-IVCHEN-000005
          Case 2:19-cv-05834-ROS-DMF Document 36-1 Filed 08/11/20 Page 8 of 24

    DV      Child Abuse      Arson      Homicide      Hate Crime      Elderly      Gang Related              On-Body Camera
                                                                                                             Liquor Est.

  Agency: SPD                                                                                                 Case Number: 18-08959
                                             Incident / Investigation Report
                                    AGG ASSAULT-OFFICER -- MINOR OR NO INJURY
  Reported    04/21/2018 18:10                          Found 04/21/2018 18:10                           Occurred 04/21/2018 18:10
  Location    10250 E Mountain View Rd Apt. 216, Scottsdale, AZ                                     Original Officer (1505) TREGLOWN, B

                                                   Supplement Information                         Supplement Page:         1
  Date Added: 04/21/2018 19:00:54                                                                        Added By: (1488) DEARING, T



                                                       Supplement Notes
On 04-21-2018 at approximately 1843 hours, Renee Ivchenko was arrested for Aggravated Assault and Disorderly Conduct at 10250
E. Mountain View Rd. #216.

Call comments stated the following:
The 911 caller identified as Renee Ivchenko stated that her husband (Andrew Ivchenko) assaulted her. Renee stated that she was
cooking dinner and Andrew did not like the fact she was microwaving part of the dinner. Renee locked herself in her room.

I arrived on scene in a fully marked Scottsdale Police patrol vehicle wearing a full regulation SPD uniform. I was also equipped with
my department issued AXON On-body camera throughout the investigation.

Upon my arrival at the above listed location, a blonde female opened the door later identified as Renee Ivchenko. Renee and her
husband Andrew were standing at the front door. I immediately had Andrew step outside onto the porch and told Renee to stand
next to her sofa located in the living room.

As I was speaking with Andrew on the porch of the second story condo, I could visually see Renee inside the residence
approximately 15 feet away. Andrew stated the following:

Andrew stated that his wife is an alcoholic. Andrew stated that he found a bottle of liquor that Renee was hiding and he poured it
out. Andrew stated that when he got the kitchen to dump out the alcohol, Renee attempted to pull him away from the sink and
prevent him from pouring the liquor out. Andrew stated that he had scrapes on the inside of both his left and right biceps. Andrew
then showed me the scrapes. I observed one scrape on the inside of Andrews left bicep approximately one inch in length. Andrew
stated that all she was doing was trying to prevent him from dumping out her liquor.

Andrew stated Renee threated to call the police to which he immediately went and locked himself in the bathroom.

I asked Andrew if anything else occurred in regards to the verbal altercation or physical altercation to which Andrew stated no.
Andrew stated that it was as simple as him finding the liquor and attempting to pour it down the drain as Renee attempted to stop
him. Andrew stated that at no time did he touch Renee nor did he get involved in a serious verbal altercation.

I then asked Andrew to step inside his residence and stand where Renee was standing (The backside of the sofa in the living room). I
asked Renee to step out onto the front porch. I again had a clear line of sight of both Renee and Andrew. It should be noted that soon
after the arrival of Officer Treglown #1505, Renee and I stepped into the residence and continued the conversation in the guest room
located directly right after entering the residence. Renee stated the following:

Renee stated that she was cooking dinner. Renee stated that at some point she attempted to microwave part of their dinner and
Andrew did not like that. Renee stated that Andrew wanted everything to be cooked on the stove. It was at this time that Renee stated
Andrew grabbed her by both shoulders and pushed her. Renee stated that she fell backwards as Andrew continued to approach her
and push her. Renee stated that she was pushed through the hallway and into the bathroom door. It should be noted that while
speaking with Renee, she was extremely intoxicated. Renee showed me her arms and I did not see any red marks or bruises.




   06/20/2019 16:13                                                           Page 1

                                                                                                                               COS-IVCHEN-000006
          Case 2:19-cv-05834-ROS-DMF Document 36-1 Filed 08/11/20 Page 9 of 24

    DV      Child Abuse      Arson      Homicide      Hate Crime      Elderly      Gang Related              On-Body Camera
                                                                                                             Liquor Est.

  Agency: SPD                                                                                                 Case Number: 18-08959
                                             Incident / Investigation Report
                                    AGG ASSAULT-OFFICER -- MINOR OR NO INJURY
  Reported    04/21/2018 18:10                          Found 04/21/2018 18:10                           Occurred 04/21/2018 18:10
  Location    10250 E Mountain View Rd Apt. 216, Scottsdale, AZ                                     Original Officer (1505) TREGLOWN, B

                                                   Supplement Information                         Supplement Page:         2
  Date Added: 04/21/2018 19:00:54                                                                        Added By: (1488) DEARING, T


I then told Renee that I wanted to speak with other officers to which she stopped talking to me and began just staring at me. Renee
then began demanding to speak with Andrew to which she was denied.

While Andrew was outside speaking with Officers, Renee made her way into the kitchen area. See all additional supplements for
further information.

At some point, Renee began to scream about her husband being in the military and began approaching the door from the living room.
Renee was asked multiple times to not approach the door by Officer Treglown. Renee was then screaming at Officer Treglown,
Officer Ryan and I. At some point, Officer Treglown put Renee`s hands behind her back and placed Renee under arrest for
Aggravated Assault against a Police Officer. See all additional supplements for further information.

It should be noted that from where I was standing I could not view any altercation between Renee and Officer Treglown as I was
also paying attention to the front door and Renee at once. See all additional supplements for further information.

I did however assist Officer Treglown by holding Renee`s right arm while he placed handcuffs on Renee.

Upon Officer Ryan and Officer Treglown taking Renee out of the residence, I asked Andrew if he was willing to have our Crime
Scene Specialists take photographs of his injuries. Andrew stated that he was not willing to allow photographs taken of him. Andrew
was notified that he would be receiving Victim Rights in the mail.

This concluded my involvement in this matter. See all additional supplements in this matter. NFI.




   06/20/2019 16:13                                                           Page 2

                                                                                                                               COS-IVCHEN-000007
                     Case 2:19-cv-05834-ROS-DMF Document 36-1 Filed 08/11/20 Page 10 of 24




JMS internal Booking #                                   Alert/VP                                                                                             DNA previous DNA taken                Fingerprinted            Photo
  2018003139                                           VP9, VP3,                          CITY OF SCOTTSDALE
AZAFIS PCN number
                                                                                                                                                                      1 Yes
                                                                                                                                                                      □                   1 Yes
                                                                                                                                                                                          □                X
                                                                                                                                                                                                           1 Yes
                                                                                                                                                                                                           □                X
                                                                                                                                                                                                                            1 Yes
                                                                                                                                                                                                                            □
                                                         SUIC                               ARREST REPORT                                                             X   No              X
                                                                                                                                                                                          2 No
u                    I                                                                                                                                                □
                                                                                                                                                                      2
                                                                                                                                                                                          □                □2 No             □2 No
                                                                                          IDENTIFICATION
 1 ORI #                                       2 AGENCY NAME                                                                            3a. ARREST #                              3b DR #
                    AZ0072500
 5a. LAST, FIRST, MIDDLE NAME
                                              I    Scottsdale Police Department
                                                              5b. Citizenship    5c. Interpreter        5d. Language         7 SEX      8 RACE
                                                                                                                                                   2018004864
                                                                                                                                                             9 HGT.        10 WGT.             11 EYE
                                                                                                                                                                                                         18-08959
                                                                                                                                                                                                            12 HAIR       13 SKIN

 IVCHENKO, RENEE
 15 PLACE OF BIRTH (CITY, COUNTY, STATE)
                                                                      US
                                                                                 □   Yes
                                                                                 16 SSN
                                                                                            X No
                                                                                            □                               IRX I R R
                                                                                                                               1 M
                                                                                                                               2 F
                                                                                                                                         X1 W
                                                                                                                                          2 B
                                                                                                                                                   3 A
                                                                                                                                                   4 I          5'07
                                                                                                                                                 17 DATE OF BIRTH
                                                                                                                                                                          I      125
                                                                                                                                                                                      18 AGE
                                                                                                                                                                                            I    HAZEL      I
                                                                                                                                                                                                   19 AFIS ARN
                                                                                                                                                                                                                 BLN


 CA
 20 SID #                                21a. Relative/Emergency Contact
                                                                                I             n n
                                                                                    21b. Relationship
                                                                                                               -r i
                                                                                                                   21c. Address/Phone
                                                                                                                                              I                                       I
                                                                                                                                                                                 22 DL #
                                                                                                                                                                                           46      II                 I
                                                                                                                                                                                                                          23 ST

                I          I                 Andrew Ivchenko                        Husband                          Ph: (480) 250-4514                                                         D00454437                    AZ
 24 FBI #                                                                                                                                                                         25 IDENTIFICATION COMMENTS

            I                  I
    X
 26 1 RESIDENT
    □                                    27 HOME ADDRESS (STREET, CITY, STATE, ZIP)                                                                28 RESIDENCE PHONE            29 OCCUPATION (BE SPECIFIC)

    □
    2 NON-RESIDENT

 30 EMPLOYER (NAME OF COMPANY/SCHOOL)
                                         10250 E Mountain View Rd, 216 Scottsdale Az
                                                                                      31 BUSINESS ADDRESS (STREET, CITY, STATE, ZIP)
                                                                                                                                                   I
                                                                                                                                                   (480)625-7709
                                                                                                                                                                                            32 BUSINESS PHONE


                                                                                    I                                                                                                      I
                                                                                                        ARREST
                                                                                                                                         39 ARMED?           40 DESCRIPTION OF WEAPON

                                                                                                                                        I□ □
 33 LOCATION OF ARREST (STREET, CITY, STATE, ZIP)                                                            34 DIST/BEAT

 10250 E MOUNTAIN VIEW RD SCOTTSDALE, AZ                                                                                D3/13                1 Y   X2    N
 41 DATE OF ARREST                   42 TIME OF ARREST                       43 DAY OF ARREST               44 TYPE ARREST




  CHARGE #
            04/21/2018

                          F/M      Cnt
                                        18:43     1 1. AM
                                                      B
                                                  2 2. PM

                                             Charge
                                                                  X
                                                                  3
                                                                  0
                                                                      MIL.
                                                                             l □□□□□□□I
                                                                              S M T W T
                                                                              1  2   3 4    5
                                                                                                   F
                                                                                                   6
                                                                                                        S
                                                                                                        X
                                                                                                        7
                                                                                                                            BOOKED

                                                                                                                                                               State/Local                              Citation/Warrant #
     1
  DR #
                          M
                           Bond
                                   I I
                                    1        ASSAULT-TOUCHED TO INJURE
                                              Release Date            Violation Date            Court ORI          DV               Prep Offense
                                                                                                                                                    I           13-1203A3
                                                                                                                                                                     Disposition
                                                                                                                                                                                               I
   1808959                   0.00        I     04/21/2018        I      04/21/2018          I   7510         I Y        I                                        I   HELD IN CUSTODY
  CHARGE #                F/M      Cnt       Charge                                                                                                            State/Local                              Citation/Warrant #
     2
  DR #
                           F
                           Bond
                                   I I
                                    1        AGG ASSAULT-OFFICER -- MINOR OR NO INJURY
                                              Release Date            Violation Date            Court ORI          DV               Prep Offense
                                                                                                                                                    I           13-1204A8A
                                                                                                                                                                     Disposition
                                                                                                                                                                                               I
   1808959                   0.00        I     04/21/2018        I      04/21/2018          I   7510         I N        I                                        I   HELD IN CUSTODY
  CHARGE #                F/M      Cnt       Charge                                                                                                            State/Local                              Citation/Warrant #
     3
  DR #
                          M
                           Bond
                                   I I
                                    1        DISORDERLY CONDUCT-DISRUPTIVE BEHAVIOR
                                              Release Date            Violation Date            Court ORI          DV               Prep Offense
                                                                                                                                                    I           13-2904A1
                                                                                                                                                                     Disposition
                                                                                                                                                                                               I
   1808959                   0.00        I     04/21/2018        I      04/21/2018          I   7510         I Y        I                                        I   HELD IN CUSTODY
 66 ARREST DISPOSITION                                                                       I 68 ACCOMPLICE ARRESTED WITH                                                     DOB:                          BOOKING#:
    ALIAS AKA


~
 ID:                     NAME: SANDLIN, RENEE RACHELLE                          DOB:                        SSN: l              I
 Scars, Marks and Tattoos




                                                                                                                                                                                                COS-IVCHEN-000008
                 Case 2:19-cv-05834-ROS-DMF Document 36-1 Filed 08/11/20 Page 11 of 24




                                                                                 BOOKING
Date of Booking:      Booking Time:     Day of Booking:    Cell:                                                Booking Detention Officer:

   04/21/2018             19:7                Saturday                                                          (B1600) SCHULZ, C

Property Locker:                                                                                                Property Received From:

District 2 | Jail Area | Locker 45 |                                                                            Ivchenko, Renee
Property Taken:
3 Hair Accessories
Date Taken:           Taken By:                                                   Date Returned:                Returned By:
    04/21/2018         (B1561) GROVER, K                                                 04/21/2018             (B892) GARLAND, K



                                                           RELEASE INFORMATION
Date of Release:      Release Time:       Release Notes:


   04/21/2018

Release To:
                             20:40

                      Release Reason:
                                         I                                         Release Detention Officer:

 TOT                   TURNED OVER TO                                               (B892) GARLAND, K

Related Cases



ARRESTING OFFICER (Badge#)                                             TRANSPORTING OFFICER (Badge#)                                             SUPERVISOR (Badge#)

  (1505) TREGLOWN, B
Booking Notes:
                                                                   I                                                                         I   (1170) JOHNSON, T


 MCSO




                                                                                                                                                                   COS-IVCHEN-000009
  Case 2:19-cv-05834-ROS-DMF Document 36-1 Filed 08/11/20 Page 12 of 24




                      EXHIBIT 2
                                Exhibit to
City Defendants’ Motion to Dismiss Plaintiff’s Second Amended Complaint
               Renee Ivchenko v. City of Scottsdale, et al.
                        2:19-cv-05834-ROS--DMF
,.
,
     Case 2:19-cv-05834-ROS-DMF Document 36-1 Filed 08/11/20 Page 13 of 24




          As part of my consent to participate in the Felony Pretrial Intervention
          Program, I acknowledge that I am guilty of the offenses charged in the
          complaint. I acknowledge that this admission and the statements in this
          document may be used against me if I fail to successfully complete the
          program and my case proceeds to trial. I understand that I have the right
          to remain silent and I make the following statements voluntarily after
          consultation with my attorney.
          On      April 21, 2018               inScottsdale, Arizona - Maricopa Couaty
                 Date of Offense                    Location and Jurisdiction

           On April 21, 2018, I, Renee lvchenko, knowingly touched Brandon Treglown

           in the chest area with the intent to provoke him. Brandon Treglown is a

           a Scottsdale Police Officer and at the time of this incident he was in full

           uniform and I knew he was a police officer acting in his official capacity.
Case 2:19-cv-05834-ROS-DMF Document 36-1 Filed 08/11/20 Page 14 of 24



  WILLIAM G MONTGOMERY
  MARICOPA COUNTY ATTORNEY

  Loren D Hubbell
  Deputy County Attorney
  Bar ID #: 033284
  CBPE-East Phoenix/Scottsdale
  301 West Jefferson, 8th Floor
  Phoenix, AZ 85003
  Telephone: (602) 506-1145
  mcaocbpeasteastphxsc@mcao.maricopa.gov
  MCAO Firm #: 00032000
  Attorney for Plaintiff

                              DR 1808959 - Scottsdale Police Department
                                            McDowell Mtn. Justice Court

                                                           0131711723

             IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                  COUNTY OF MARICOPA, RCC-DOWNTOWN

  THE STATE OF ARIZONA,

        Plaintiff,

  vs.

  RENEE RACHELLE IVCHENKO,          CR2018-119949-001



        Defendant.                  DIRECT COMPLAINT

                                    COUNT 1: AGGRAVATED
                                    ASSAULT, A CLASS 5 FELONY
                                    (Renee Rachelle Ivchenko)

                                    IN CUSTODY



  DCO
Case 2:19-cv-05834-ROS-DMF Document 36-1 Filed 08/11/20 Page 15 of 24



         The complainant herein personally appears and, being duly sworn,

  complains on information and belief against RENEE RACHELLE IVCHENKO,

  charging that in Maricopa County, Arizona:

  COUNT 1:

         RENEE RACHELLE IVCHENKO, on or about April 21, 2018, knowing,

  or having reason to know, that Brandon Treglown was a peace officer,

  knowingly did touch Brandon Treglown, a peace officer, with the intent to

  injure, insult or provoke him, in violation of A.R.S. §§ 13-1203, 13-1204,

  13-701, 13-702, and 13-801.




                                     /s/ Loren D Hubbell
                                     Deputy County Attorney

  IN CUSTODY

                                        Agency: Scottsdale Police
   Complainant                          Department

  Subscribed and sworn upon information and belief this      day of April, 2018.


  lf




                                        2
      Case 2:19-cv-05834-ROS-DMF Document 36-1 Filed 08/11/20 Page 16 of 24



WILLIAM G MONTGOMERY
MARICOPA COUNTY ATTORNEY

Kenneth N Vick
Deputy County Attorney
Bar ID #: 017540
301 West Jefferson, 8th Floor
Phoenix, AZ 85003
Telephone: (602) 372-7300
MCAO Firm #: 00032000
Attorney for Plaintiff

                     IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                          IN AND FOR THE COUNTY OF MARICOPA

THE STATE OF ARIZONA,                        CR2018-119949-001

        Plaintiff,                           STATE’S MOTION TO DISMISS WITH
                                             PREJUDICE AND ORDER
vs.
                                             (Assigned to the Honorable David V
RENEE RACHELLE IVCHENKO,                     Seyer, Div. RCCT1)

        Defendant.

        The State of Arizona requests that the above-entitled matter be dismissed with

prejudice because Defendant has successfully completed the Maricopa County Attorney’s

Felony Pretrial Intervention Program.

        Submitted this 14th day of September, 2018.

                                            WILLIAM G MONTGOMERY
                                            MARICOPA COUNTY ATTORNEY

                                            BY:
                                                  /s/ Kenneth N Vick
                                                  Deputy County Attorney
      Case 2:19-cv-05834-ROS-DMF Document 36-1 Filed 08/11/20 Page 17 of 24



Copy mailed/delivered September 14, 2018, to:

The Honorable David V Seyer
Judge of the Superior Court

David J Kephart
1840 E Warner Rd, Ste 102
Tempe, AZ 85284
Attorney for Defendant




BY:
      /s/ Kenneth N Vick
      Deputy County Attorney

yn




                                         2
  Case 2:19-cv-05834-ROS-DMF Document 36-1 Filed 08/11/20 Page 18 of 24




                      EXHIBIT 3
                                Exhibit to
City Defendants’ Motion to Dismiss Plaintiff’s Second Amended Complaint
               Renee Ivchenko v. City of Scottsdale, et al.
                        2:19-cv-05834-ROS--DMF
                                Case 2:19-cv-05834-ROS-DMF Document 36-1 Filed 08/11/20 Page 19 of 24




             Past Weather in Phoenix, Arizona, USA — April 2018

      Time/General               Weather              Time Zone          DST Changes              Sun & Moon 


 Weather Today/Tomorrow                        Hour-by-Hour Forecast              14 Day Forecast              Yesterday/Past Weather             Climate (Averages)


                                                          Location:               Phoenix Sky Harbor International Airport
                           Now                            Current Time:           Aug 6, 2020 at 11:21:29 am
                           96 °F                          Latest Report:          Aug 6, 2020 at 9:51 am

                              Sunny.
                                                          Visibility:             10 mi
                                                          Pressure:               29.78 "Hg
                      Feels Like: 92 °F
                                                          Humidity:               15%
                    Forecast: 108 / 82 °F
                                                          Dew Point:              41 °F
                       Wind: No wind


      Select month: April 2018


      April 2018 Weather in Phoenix — Graph
                                                                                                                                                                                  °F
                    Thu, Apr 26                        Fri, Apr 27                      Sat, Apr 28                      Sun, Apr 29                      Mon, Apr 30
mepm        6 pm      12 am    6 am    12 pm   6 pm     12 am   6 am    12 pm   6 pm     12 am   6 am    12 pm    6 pm    12 am   6 am    12 pm   6 pm    12 am   6 am    12 pm   6 pm




                                                                                                                                                                                          See Hour-by-hour Forecast for upcoming weather
mp
°F)


      99                                                                Hi:99
98                                     Hi:97                                                             Hi:97
            Hi:95                                                               Hi:95
94                                                                                                                                        Hi:93
                               Hi:91           Hi:91            Hi:91 Lo:95                      Hi:91           Hi:91
90 93                                  Lo:91
                                                                                                         Lo:93
                                                                                                                                  Hi:88           Hi:88
86                                                                                                                                        Lo:88                           Hi:84
                     Hi:82                                                              Hi:82                                                                     Hi:82
82                                                     Hi:81                    Lo:84                            Lo:84                                                            Hi:81
            Lo:82                              Lo:82                                                                     Hi:79                                            Lo:82
78
                                                                                                                                                          Hi:75
74                                                                                                                                                Lo:77
                                                                                                 Lo:75
                                                       Lo:73 Lo:73                      Lo:73                                                                                     Lo:73
70                   Lo:72 Lo:72
                                                                                                                                  Lo:70                           Lo:70
66                                                                                                                       Lo:68                            Lo:68
62
58
54




ind           4        5        6        9       3       6        6      5       11       6        6      14      11       5        9      11      14       7       6      11      12
ph)


                                                                Wednesday, April 25, 2018, 6:00 pm — 12:00 am


                                        95 / 82 °F                                     Humidity:
                                                                                       Barometer:
                                                                                                          11%
                                                                                                          29.77 "Hg
                                                                                                                                               W
                                        Passing clouds.                                                                                  Wind: 3.728 mph


           Sun, Apr 1 Mon, Apr 2 Tue, Apr 3 Wed, Apr 4 Thu, Apr 5 Fri, Apr 6 Sat, Apr 7 Sun, Apr 8 Mon, Apr 9 Tue, Apr 10 Wed,
      Apr 11 Thu, Apr 12 Fri, Apr 13 Sat, Apr 14 Sun, Apr 15 Mon, Apr 16 Tue, Apr 17 Wed, Apr 18 Thu, Apr 19 Fri, Apr 20 Sat,
           Apr 21 Sun, Apr 22 Mon, Apr 23 Tue, Apr 24 Wed, Apr 25 Thu, Apr 26 Fri, Apr 27 Sat, Apr 28 Sun, Apr 29 Mon, Apr 30
See weather overview
                Case    2:19-cv-05834-ROS-DMF Document 36-1 Filed 08/11/20 Page 20 of 24

 High & Low Weather Summary for April 2018
                  Temperature                  Humidity                   Pressure

         High 98 °F (Apr 10, 2:51 pm)         48% (Apr 8, 5:51 am)       30.19 "Hg (Apr 8, 5:51 am)

         Low 55 °F (Apr 18, 5:51 am)          3% (Apr 15, 2:51 pm)       29.58 "Hg (Apr 2, 4:51 pm)

     Average 78 °F                            16%                        29.82 "Hg

           * Reported Apr 1 12:51 am — Apr 30 11:51 pm, Phoenix. Weather by CustomWeather, © 2020


 Note: Actual official high and low records may vary slightly from our data, if they occured in-between
 our weather recording intervals... More about our weather records



Phoenix Weather History for April 21, 2018
Show weather for: April 21, 2018

                       Conditions                                            Comfort
 Time                               Temp        Weather                      Wind                   Humidity   Barometer   Visibility

        12:51 am
                                    67 °F      Clear.                       9 mph                   26%        29.99 "Hg   10 mi




                                                                                            ↑
         Sat, Apr 21


          1:51 am                   64 °F      Clear.                       6 mph                   29%        29.98 "Hg   10 mi


          2:51 am                   64 °F      Clear.                       3 mph
                                                                                           ↑↑       32%        29.98 "Hg   10 mi


          3:51 am                   62 °F      Clear.                       6 mph                   35%        29.98 "Hg   10 mi
                                                                                            ↑


          4:51 am                   62 °F      Clear.                       3 mph          ↑        37%        29.98 "Hg   10 mi


          5:51 am                   61 °F      Passing clouds.              No wind
                                                                                           ↑        36%        30.00 "Hg   10 mi


          6:51 am                   63 °F      Passing clouds.              5 mph                   34%        30.02 "Hg   10 mi
                                                                                           ↑




          7:51 am                   67 °F      Passing clouds.              9 mph                   30%        30.02 "Hg   10 mi
                                                                                           ↑




          8:51 am                   71 °F      Scattered clouds.            8 mph                   26%        30.02 "Hg   10 mi
                                                                                            ↑




          9:51 am                   74 °F      Passing clouds.              7 mph                   22%        30.02 "Hg   10 mi
                                                                                       ↑    ↑




         11:51 am                   79 °F      Scattered clouds.            6 mph                   17%        29.97 "Hg   10 mi


        12:51 pm                    81 °F      Scattered clouds.            7 mph
                                                                                           ↑        16%        29.95 "Hg   10 mi


          1:51 pm                   83 °F      Scattered clouds.            3 mph
                                                                                           ↑        14%        29.91 "Hg   10 mi


          2:51 pm                   86 °F      Scattered clouds.            No wind
                                                                                           ↑        13%        29.88 "Hg   10 mi


          3:51 pm                   88 °F                                   7 mph                   12%        29.84 "Hg   10 mi
                                                                                       ↑




                                               Scattered clouds.


          4:51 pm                   88 °F      Broken clouds.               3 mph
                                                                                           ↑        11%        29.83 "Hg   10 mi


          5:51 pm                   88 °F      Broken clouds.               No wind
                                                                                           ↑        11%        29.82 "Hg   10 mi
                        Case 2:19-cv-05834-ROS-DMF      Document 36-1 Filed 08/11/20 Page 21 of 24
                  6:51 pm            86 °F
                                         Broken clouds.                   12 mph                13%   29.82 "Hg   10 mi




                                                                                    ↑
                  7:51 pm            85 °F     Passing clouds.            12 mph                14%   29.84 "Hg   10 mi




                                                                                    ↑
                  8:51 pm            82 °F     Passing clouds.            6 mph                 15%   29.85 "Hg   10 mi




                                                                                     ↑
                  9:51 pm            79 °F     Passing clouds.            No wind
                                                                                        ↑       19%   29.87 "Hg   10 mi


             11:51 pm                75 °F     Passing clouds.            7 mph                 25%   29.87 "Hg   10 mi




                                                                                         ↑
                                                             Weather by CustomWeather, © 2020


     Apr 1 Apr 2 Apr 3 Apr 4 Apr 5 Apr 6 Apr 7 Apr 8 Apr 9 Apr 10 Apr 11 Apr 12 Apr 13 Apr 14 Apr 15 Apr 16 Apr 17 Apr
                            18 Apr 19 Apr 20 Apr 21 Apr 22 Apr 23 Apr 24 Apr 25 Apr 26 Apr 27 Apr 28 Apr 29 Apr 30

  See weather overview        
    Advertising




© Time and Date AS 1995–2020
           Case 2:19-cv-05834-ROS-DMF Document 36-1 Filed 08/11/20 Page 22 of 24

April 2018 - Scottsdale, Arizona - Sunrise and
sunset calendar
Sunrise and sunset times, civil twilight start and end times as well as solar noon, and day length for
every day of April 2018 in Scottsdale, AZ.

In Scottsdale, AZ, the first day of April is 12 hours, 35 minutes long. The last day of the month is 13
hours, 31 minutes, so the length of the days gets 56 minutes longer in April 2018.


« March 2018                                May 2018 »

                                                       Nautical Astronomical
     Twilight                Twilight Day      Solar   twilight    twilight
 Day          Sunrise Sunset
      start                    end    length   noon
                                                       Start End Start   End

Sun,
     5:48:45 6:13:43 6:48:47 7:13:45          12:31:15 5:19 7:43 4:49    8:13
Apr                                  12:35:04
       am      am      pm      pm                pm     am pm am          pm
 1

Mon,
     5:47:23 6:12:24 6:49:31 7:14:31          12:30:57 5:17 7:44 4:47    8:14
Apr                                  12:37:07
       am      am      pm      pm                pm     am pm am          pm
 2

Tue,
     5:46:02 6:11:05 6:50:15 7:15:17          12:30:40 5:16 7:44 4:46    8:15
Apr                                  12:39:10
       am      am      pm      pm                pm     am pm am          pm
 3

Wed,
     5:44:42 6:09:46 6:50:59 7:16:03          12:30:23 5:15 7:45 4:44    8:15
Apr                                  12:41:13
       am      am      pm      pm                pm     am pm am          pm
 4

Thu,
     5:43:21 6:08:28 6:51:43 7:16:50          12:30:05 5:13 7:46 4:43    8:16
Apr                                  12:43:15
       am      am      pm      pm                pm     am pm am          pm
 5

 Fri,
      5:42:01 6:07:10 6:52:27 7:17:36          12:29:49 5:12 7:47 4:41   8:17
 Apr                                  12:45:17
        am      am      pm      pm                pm     am pm am         pm
  6

 Sat,
      5:40:41 6:05:52 6:53:12 7:18:23          12:29:32 5:10 7:48 4:40   8:18
 Apr                                  12:47:20
        am      am      pm      pm                pm     am pm am         pm
  7

Sun,
     5:39:22 6:04:35 6:53:56 7:19:09          12:29:16 5:09 7:49 4:38    8:19
Apr                                  12:49:21
       am      am      pm      pm                pm     am pm am          pm
 8

Mon,
     5:38:03 6:03:18 6:54:40 7:19:56          12:28:59 5:08 7:49 4:37    8:20
Apr                                  12:51:22
       am      am      pm      pm                pm     am pm am          pm
 9
          Case 2:19-cv-05834-ROS-DMF Document 36-1 Filed 08/11/20 Page 23 of 24
Tue, 5:36:44 6:02:02 6:55:25 7:20:43 12:53:23 12:28:43 5:06 7:50 4:35   8:21
Apr    am      am      pm      pm                pm     am pm am         pm
 10

Wed,
     5:35:26 6:00:47 6:56:09 7:21:30          12:28:28 5:05 7:51 4:34   8:22
Apr                                  12:55:22
       am      am      pm      pm                pm     am pm am         pm
 11

Thu,
     5:34:08 5:59:32 6:56:54 7:22:18          12:28:13 5:03 7:52 4:32   8:23
Apr                                  12:57:22
       am      am      pm      pm                pm     am pm am         pm
 12

Fri,
     5:32:50 5:58:17 6:57:38 7:23:05          12:27:58 5:02 7:53 4:31   8:24
Apr                                  12:59:21
       am      am      pm      pm                pm     am pm am         pm
13

Sat,
     5:31:34 5:57:03 6:58:23 7:23:53          12:27:43 5:01 7:54 4:29   8:25
Apr                                  13:01:20
       am      am      pm      pm                pm     am pm am         pm
 14

Sun,
     5:30:17 5:55:50 6:59:08 7:24:40          12:27:29 4:59 7:55 4:28   8:26
Apr                                  13:03:18
       am      am      pm      pm                pm     am pm am         pm
 15

Mon,
     5:29:02 5:54:38 6:59:52 7:25:28          12:27:15 4:58 7:55 4:27   8:27
Apr                                  13:05:14
       am      am      pm      pm                pm     am pm am         pm
 16

Tue,
     5:27:47 5:53:26 7:00:37 7:26:16          12:27:02 4:57 7:56 4:25   8:28
Apr                                  13:07:11
       am      am      pm      pm                pm     am pm am         pm
 17

Wed,
     5:26:32 5:52:15 7:01:22 7:27:05          12:26:48 4:55 7:57 4:24   8:29
Apr                                  13:09:07
       am      am      pm      pm                pm     am pm am         pm
 18

Thu,
     5:25:19 5:51:04 7:02:07 7:27:53          12:26:36 4:54 7:58 4:22   8:30
Apr                                  13:11:03
       am      am      pm      pm                pm     am pm am         pm
 19

Fri,
     5:24:06 5:49:55 7:02:53 7:28:41          12:26:24 4:53 7:59 4:21   8:31
Apr                                  13:12:58
       am      am      pm      pm                pm     am pm am         pm
20

Sat,
     5:22:53 5:48:46 7:03:38 7:29:30          12:26:12 4:51 8:00 4:19   8:32
Apr                                  13:14:52
       am      am      pm      pm                pm     am pm am         pm
 21

Sun,
     5:21:42 5:47:38 7:04:23 7:30:19          12:26:00 4:50 8:01 4:18   8:33
Apr                                  13:16:45
       am      am      pm      pm                pm     am pm am         pm
 22

Mon,
     5:20:31 5:46:31 7:05:08 7:31:08          12:25:50 4:49 8:02 4:17   8:34
Apr                                  13:18:37
       am      am      pm      pm                pm     am pm am         pm
 23

Tue, 5:19:21 5:45:24 7:05:54 7:31:57 13:20:30 12:25:39 4:48 8:03 4:15   8:35
          Case 2:19-cv-05834-ROS-DMF Document 36-1 Filed 08/11/20 Page 24 of 24
Apr    am      am      pm      pm               pm     am pm     am     pm
24

Wed,
     5:18:12 5:44:19 7:06:39 7:32:46          12:25:29 4:46 8:04 4:14   8:36
Apr                                  13:22:20
       am      am      pm      pm                pm     am pm am         pm
 25

Thu,
     5:17:04 5:43:15 7:07:25 7:33:35          12:25:20 4:45 8:04 4:12   8:37
Apr                                  13:24:10
       am      am      pm      pm                pm     am pm am         pm
 26

Fri,
     5:15:57 5:42:11 7:08:10 7:34:25          12:25:11 4:44 8:05 4:11   8:38
Apr                                  13:25:59
       am      am      pm      pm               pm      am pm am         pm
27

Sat,
     5:14:51 5:41:09 7:08:56 7:35:14          12:25:03 4:43 8:06 4:10   8:39
Apr                                  13:27:47
       am      am      pm      pm                pm     am pm am         pm
 28

Sun,
     5:13:46 5:40:08 7:09:42 7:36:04          12:24:55 4:42 8:07 4:08   8:40
Apr                                  13:29:34
       am      am      pm      pm                pm     am pm am         pm
 29

Mon,
     5:12:41 5:39:07 7:10:27 7:36:53          12:24:47 4:40 8:08 4:07   8:41
Apr                                  13:31:20
       am      am      pm      pm                pm     am pm am         pm
 30
